DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement

3.  	The information disclosure statements (IDSs) submitted on 08/03/2021 and 02/10/2021 are being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 


Claims 1 and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng (US 2013/0201648 A1) in view of Lim et al. US 2012/0243195 A1).

 	Pertaining to claim 1, Cheng discloses An electronic device (see fig. 8) comprising:, wherein the printed circuit board includes (2, see fig. 8): a first circuit board (21, see fig. 8); a first interposer (25, see fig. 8) formed on a first portion of the first circuit board (21); a second interposer (the other side of 25, see fig. 8) formed on a second portion of the first circuit board (21), the second portion (the first portion of 21 where the first side of interposer 25) being adjacent to the first portion (the second portion of 21 where second side of interposer 25); a second circuit board (22, see fig. 8) coupled to the first interposer (first 25); and a third circuit board (23, see fig. 8) coupled to the second interposer (the second 25).  
 	But, Cheng does not explicitly teach a processor; and a printed circuit board on which the processor is mounted.
 	However, Lim et al. teaches a processor; and a printed circuit board (200, see fig. 4) on which the processor is mounted, (see paragraph [0074]).
 	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a processor; and a printed circuit board on which the processor is mounted in the device of Cheng based on the teachings of Lim 

 	Pertaining to claim 4, Chen discloses wherein the first portion (21), the first interposer (25), and the second circuit board (22) form one shielding space (40, see fig. 6).  
 	Pertaining to claim 5, Chen discloses wherein the second portion, the second interposer (the first 25), and the third circuit board (23) form one shielding space (40, see fig. 8).  

 	Pertaining to claim 6, Chen as modified by Lim et al. further discloses further comprising: a power management integrated circuit (see paragraph [0074]), wherein the power management integrated circuit is mounted on the first portion (see paragraph [0030] of Lim et al.)

 	Pertaining to claim 7, Chen discloses further comprising: a communication integrated circuit, wherein the communication integrated circuit (see paragraph [0074]) is mounted on one surface of the second circuit board (see paragraph [0035] of Lim et al.).

Claims 2-3 and 10-11are rejected under 35 U.S.C. 103 as being unpatentable over Cheng (US 2013/0201648 A1) in view of Lim et al. US 2012/0243195 A1) as applied to claim 1 above, and further in view of Yan (US 2021/0055499 A1).

 	Pertaining to claim 2, Chen and Lim et al. disclose all claimed limitations except wherein the printed circuit board has a shape in which the second portion protrudes from part of a side surface of the first portion.  
 	However, Yan teaches wherein the printed circuit board (10, see fig. 2) has a shape (see fig. 2) in which the second portion protrudes (13, see fig. 2) from part of a side surface of the first portion (11).  
 	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a printed circuit board has a shape in which the second portion protrudes from part of a side surface of the first portion in the device of Cheng based on the teachings of Yan in order to provide that the lens module can filter the magnetic interference of the external signal and facilitate heat generated by the lens module dissipate outside. (Abstract).
 	
 Chen and Lim et al. discloses the claimed invention except for wherein the printed circuit board has a shape in which the second portion protrudes from part of a side surface of the first portion. 
 However,  it would have been on obvious matter of design choice to provide the printed circuit board has a shape in which the second portion protrudes from part of a side surface of the first portion, since such modification would have involved a mere 

 	Pertaining to claim 3, Chen and Lim et al. discloses wherein the second circuit board (21).
 	But, Chen and Lim et al. does not explicitly teach the third circuit board are disposed in an "L" shape over the first circuit board.  
 	However, Yan teaches the third circuit board are disposed in an "L" shape over the first circuit board (see fig. 2).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a third circuit board are disposed in an "L" shape over the first circuit board in the device of Cheng based on the teachings of Yan in order to provide that the lens module can filter the magnetic interference of the external signal and facilitate heat generated by the lens module dissipate outside. (Abstract).
 	
 	Chen and Lim et al. discloses the claimed invention except a third circuit board are disposed in an "L" shape over the first circuit board.
 	However,  it would have been on obvious matter of design choice to provide, a third circuit board are disposed in an "L" shape over the first circuit board since such modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955.

 	Pertaining to claim 10, Chen as modified by Lim et al. further discloses a camera power integrated circuit (see paragraph [0042] of Lim et al.) , wherein the camera power integrated circuit is mounted on the second portion (see paragraph [0030] of Lim et al.).

 	Pertaining to claim 11, Chen as modified by Lim et al. further discloses, further comprising: a display device; and a display power integrated circuit (see paragraph [0030] of Lim et al.) configured to supply electric power to the display device, wherein the display power integrated circuit is mounted on one surface of the third circuit board (see paragraph [0042] of Lim et al.).  


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng (US 2013/0201648 A1) in view of Lim et al. US 2012/0243195 A1) as applied to claim 1 above, and further in view of Kimata ((US 2020/0068730 A1).

 	Pertaining to claim 8, Chen discloses, the first surface being configured to face the first circuit board (21). 
 	But, Chen and Lim et al do not explicitly teach wherein the communication integrated circuit is mounted on a first surface of the second circuit board and wherein a connector connected to the communication integrated circuit is mounted on a second 
 	However, Kimata teaches wherein the communication integrated circuit (93, see fig. 2) is mounted on a first surface of the second circuit board (90), wherein a connector connected (94b, see fig. 2) to the communication integrated circuit (94, see fig. 2) is mounted on a second surface of the second circuit board (90), the second surface being opposite to the first surface (see fig. 2).  
 	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a communication integrated circuit is mounted on a first surface of the second circuit board and wherein a connector connected to the communication integrated circuit is mounted on a second surface of the second circuit board, the second surface being opposite to the first surface in the device of Cheng based on the teachings of Kimata in order to provide a circuit board module capable of effectively performing input and output to and from more than two communication ICs by using only one female connector having multiple terminals, the multiple terminals include at least one first terminal connected to a first circuit pattern  on a first side 90a of the sensor circuit board  and at least one second terminal  connected to a second circuit pattern a on a second side 90b thereof. (Abstract).

 Claims 9 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng (US 2013/0201648 A1) in view of Lim et al. US 2012/0243195 A1) as applied to claim 1 above, and further in view of Kim et al. (US 2019/0067821 A1).

Pertaining to claim 9, Chen and Lim et al. disclose all claimed limitation except a sub-printed circuit board, wherein the communication integrated circuit is connected to the sub-printed circuit board through a flexible printed circuit board (FPCB) connected to the connector.  
 	However, Kim et al. teaches a sub-printed circuit board, wherein the communication integrated circuit is connected to the sub-printed circuit board through a flexible printed circuit board (FPCB) connected to the connector, (see paragraph [0062], lines 12-16).
 	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide wherein the communication integrated circuit is connected to the sub-printed circuit board through a flexible printed circuit board (FPCB) connected to the connector in the device of Cheng based on the teachings of Kim et al. in order to provide an antenna device and/or an electronic device with such antenna devices that are utilized to secure a resonance frequency in multiple different frequency bands even in a small space (summary).

 	Pertaining to claim 14, Chen and Lim et al. disclose all claimed limitation except
a battery, wherein the battery is connected to the third circuit board through an FPCB.  
 	However, Kim et al. discloses a battery (189), wherein the battery (189) is connected to the third circuit board through an FPCB, (see paragraph [0062], lines 12-16).
  	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a battery, wherein the battery is connected 

 	Pertaining to claim 15, Chen and Lim et al. discloses all claimed limitations except an antenna module, wherein the antenna module is connected to the second circuit board through an FPCB.
 	However, Kim et al. discloses an antenna module (see paragraph [0032], wherein the antenna module (see paragraph [0032]) is connected to the second circuit board through an FPCB, (see paragraph [0062]).
  	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide an antenna module, wherein the antenna module is connected to the second circuit board through an FPCB in the device of Cheng based on the teachings of Kim et al. in order to provide an antenna device and/or an electronic device with such antenna devices that are utilized to secure a resonance frequency in multiple different frequency bands even in a small space (summary).

Allowable Subject Matter

  	Claims 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Seo et al. (US 2008/0309844 A1), Besel et al. (US 2019/0089037 A1).
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDARGIE M AYCHILLHUM whose telephone number is (571)270-1607.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ANDARGIE M AYCHILLHUM/Primary Examiner, Art Unit 2848